Citation Nr: 1338931	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  13-08 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for an acquired psychiatry disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1980 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Veteran seeks to reopen his claim for service connection for his right knee based on new and material evidence, and also seeks service connection for PTSD.  The Veteran was previously denied service connection in February 2001 for a right knee disability.    
 
The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the electronic "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  In a May 2001 rating decision, the RO denied service connection for a right knee disability, finding that a right knee disability was not present and neither occurred in nor was caused by service.

2.  Evidence received since the May 2001 rating decision, is not cumulative or redundant of evidence previously considered and does raise a reasonable possibility of substantiating the claim of service connection for right knee disability.

3.  The Veteran's claimed in-service stressors are not credible and are not corroborated. 




CONCLUSIONS OF LAW

1.  The May 2001 rating decision denying entitlement to service connection for, right knee disability is final.  38 U.S.C.A. §§ 7104, 7105(d) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.302, 20.1103 (2013).   

2.  Since the May 2001 rating decision, new and material evidence has been received, which does require the reopening of the claim for service connection for right knee disability.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2013).    

3.  PTSD was not incurred or aggravated in active service. 38 U.S.C.A. §§ 1101 , 1110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303 , 3.304(f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

Given the favorable disposition of the Veteran's request to reopen the claim for service connection for his right knee disability, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.

With regard to the Veteran's PTSD claim, the Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claim. In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A letter sent to the Veteran in June 2010, advised the Veteran with what information or evidence is necessary to substantiate his service connection claim for PTSD, as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The June 2010, VCAA letter was sent prior to the rating decision in October 2010.  Therefore, VA fulfilled its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  The Board finds that a VA examination is not necessary to determine whether the Veteran has a mental disorder related to his service, as the standards set out in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  Under McLendon, VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Id at 81.  As detailed below, the Board finds that the Veteran's claimed stressors are not credible and these stressors are not corroborated.  In so finding, there can be no credible link between PTSD and service.  The Board is also cognizant that during the course of this appeal, the Veteran has also been noted to have other mental disorders, including depressive disorder.  As detailed below, the Board finds that there is no credible evidence of an in-service event.  In so finding, there can be no credible link between a psychiatric disorder and service. In light of these findings, all of the prongs of McLendon have not been met.  For these reasons, the Board finds no duty to provide an examination and nexus opinion.  Accordingly, the Board finds that no further action is necessary to meet the requirements of the VCAA.

II. New and Material Evidence 

A.  Laws & Regulations

The Veteran seeks to reopen a previously denied claim of service connection for right knee disability.

In general, RO decisions are final when they are not timely appealed.  See 38 U.S.C.A. § 7105.   Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  Only evidence presented since the last final denial will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996). 
 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened by triggering the Secretary's duty to assist. Id. at 118. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

A new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim.  Boggs v. Peake, 520 F.3d 1330, 1336 (2008).  A claim based upon the same factual basis may not be considered, unless the evidence supporting the Veteran's new theory of causation constitutes new and material evidence.  Id.  All theories of entitlement that pertain to the same disability, or same benefit, constitute the same claim.  Roebuck v. Nicholson¸ 20 Vet. App. 307, 313 (2007).    

B.  Analysis

At the time of the May 2001 denial, the evidence of record used in the rating decision was the Veteran's Service Medical Records from July 1980 to December 1989.  Since May 2001, VA has received additional medical records.  The Veteran's physical and X-ray examination with a summary and recommendations from the Louisiana Clinic is now associated with the file.  VA has also associated with the claims file preoperative and postoperative diagnosis regarding surgery to the Veteran's knee in April 2000.  Post-operative treatment notes from November and May of 2000 diagnose the Veteran with a medial meniscus tear, and degenerative arthritis of the knee.  In April 2001, the Veteran received continued treatment for his knee and was told he might need a knee replacement.  While receiving VA treatment in May 2009, the Veteran complained that he had occasional leg pain when walking.  The Veteran's lay statements received in December 2010, claims that the Veteran has had right knee pain since service.      

Evidence received in August 2003 from an independent medical examination of the Veteran in February 2000 by G.P.N M.D. indicates that the Veteran experienced a traumatic injury.  The doctor stated that the Veteran was hit by a car in December 1999.  The Veteran stated that he was hit by a van in the back of his body and fell forward.  The Veteran hurt his right knee and right elbow in the incident.  In the doctor's opinion he stated "soft tissue injury about the right knee which is superimposed on underlying degenerative changes about the knee joint."  In a February 2000 letter, Dr. B.M. maintained that the Veteran had "preexisting degenerative joint disease."      

This evidence was not considered by the RO in the February 2001 rating decision and is therefore new evidence.  It is material because it offers distinct evidence to the Veteran's current disability and nexus to service not associated with the Veteran's file in February 2001.  While the Veteran sustained a post-service right knee injury, private physicians suggest that there was some pre-existing pathology associated with the right knee.  New and material evidence to the Veteran's current disability and nexus to service reasonably substantiates the Veteran's claim.  The evidence as to current disability and nexus additionally triggers the Secretary's duty to assist.  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection is reopened. 

III. PTSD

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128   (1997).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a) , which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV).  See 38 C.F.R. § 3.304(f). 

If the evidence shows that PTSD was diagnosed during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).

In addition, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39843 (July 13, 2010), as amended by 75 Fed. Reg. 41092 (July 15, 2010)).  The rule has no geographic requirement and is not limited to service in a combat zone or on land.  Id.
	
"Just because a physician or other health professional accepted appellant's description of his Vietnam experiences as credible and diagnosed appellant as suffering from PTSD does not mean the [Board is] required to grant service connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618   (1992).  The Board is not required to accept an appellant's uncorroborated account of his/her active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). This may include some medical matters, such as describing symptoms, but does not necessarily include opinions on the cause or etiology of any current disability. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).   "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367. 

The evidence of record shows that the Veteran's claimed stressors are uncorroborated and not credible.  While receiving primary care in May 2009, the Veteran stated that he was deployed in Lebanon and Europe and that since he left the military, he had experienced nightmares, screamed at night, sweating fists, and outbursts of anger.  A July 2009 VA treatment record shows that the Veteran reported the following:  "I have been having troubles at night for years, getting up soaked with sweat seeing visions of the bodies I had to remove from the collapsed barracks.  I am feeling down.  I cannot keep a job."  The examiner further elaborated that the Veteran reported that he was in Lebanon in the mid 1980s during the time of the bombing of the Marine barracks.  He claimed that he was assigned to collect bodies from the building and that after this event he presented for help with his anxiety and memories but service examiners told him that nothing was wrong with him.  He claimed that he filed for disability in the past "but they lost all of [his] records."  On Axis I, the examiner provided diagnoses of chemical dependence (alcohol) and rule out PTSD.  A June 2010 treatment record noted a positive screen for PTSD.  

In contrast to the above reported details of the claimed stressors, in August 2010 the Veteran underwent a consultation and stated that his stressor was when the barracks collapsed on a ship he was on, and a friend of his was killed.  He denied having to handle dead bodies, or seeing any of the aftermath of this incident (which the examiner noted was inconsistent with the previous report).  The Veteran also stated he was off-shore in Beirut in 1984 when a bombing occurred, and he denied any first-hand experience with this bombing, stating that he heard about it later.  The Veteran denied fearing for his life or physical integrity, and denied feeling helpless or fearful but rather stated that he was horrified to hear these events had occurred.  He indicated that these events had led to difficulties since leaving the military.  VA staff stated that "the Veteran also indicated that he was 'traumatized' by having to be on a ship for months on end.  The Veteran's symptoms appear to be best explained as a depressive disorder.  Veteran's experiences may have been stressful, but do not meet criterion A for PTSD."  After being read back his statement, the Veteran added that he experienced nightmares of handling dead bodies.  The Veteran further added that military trauma stressors also occurred in January 1980 and July 1986.  In 1980 the Veteran stated that he saw two dead bodies that were electrocuted, and that in 1986 he was not present when his buddy was swept off ship, the Veteran did not see it, but knew when he heard that a man had gone overboard.  On Axis I, the examiner provided diagnoses of depression, alcohol abuse in remission, and rule/out PTSD.  In a September 2010 VA treatment record, the Veteran reported that he was stationed in Lebanon in 1984 and "saw military action."  The impression was depression and PTSD.  In a January 2011 letter, the Veteran's wife reported that she believed that the Veteran "suffered a whole lot of depression throughout his military career" and that he cried in his sleep "about things that have occurred in the military."  

The Beirut Barracks Bombings occurred on October 23, 1983-not in 1984.  See generally Smith v. Derwinski, 1 Vet. App. 235, 238 (1991) (providing that courts may take judicial notice of facts not subject to reasonable dispute).  Service personnel records show that the Veteran served on board the U.S.S. Antrim (FFG-20) from September 1981 to June 1984.  The Veteran's DD-214s do not show any medals or honors indicative of combat service.  His DD-214s also show no foreign service but rather only sea service.  The Veteran's stated experience in Lebanon has been inconsistent.  He initially reported details that indicated that he was in Lebanon immediately after the Beirut barracks bombing and that he collected bodies.  He later reported that he was off-shore in Beirut in 1984 when the bombing occurred, and he denied any first-hand experience with the bombing, but rather heard about the bombing later.  He also claimed that he filed for disability in the past but VA lost all of his records.  The record shows that the current claim seeking service connection for PTSD is an original claim, and the Veteran's service treatment records, service personnel records, and reserve service records are associated with the claims file.  Service treatment records show no complaints of or treatment for mental health problems during service.  Indeed, the Veteran's separation December 1989 Report of Medical Examination shows no psychiatric disorder was identified.  On the separation December 1989 Report of Medical History while reporting on several other problems, the Veteran specifically denied that he ever had or had now "frequent trouble sleeping," depression or excessive worry," or "nervous trouble of any sort."  This document was signed and certified by the Veteran.  The Board finds that evidence contemporaneous to service is more reliable due to its proximity to service than recollections made decades later.  The Veteran denied similar complaints on a routine January 1999 Report of Medical History.  For the first time in May 2001, a retirement Report of Medical History shows that the Veteran reported positive responses to the foregoing question.  Thus, earlier statements are inconsistent with later statements by the Veteran and his wife that the Veteran had psychiatric problems in service and which were continuous ever since service.  It is crucial that lay statements are reliable to permit adequate development for corroboration of a claimed stressor.  Here, the Veteran and his wife's statements are inconsistent and therefore unreliable, and consequently, cannot be deemed credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  The Veteran also referenced two incidents while serving, involving the death of fellow service members.  Sufficient details were not given about these deaths; the Veteran did not cooperate in the development of his claim as he did not complete and return VA Form 21-0781 which was provided to him in the VCAA letter in June 2010.  VA's duty to assist is not always a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Memorandum from the Joint Services Records Research Center (JSRRC) Reviewer and Coordinator, which detailed efforts undertaken to substantiate the claimed stressors.

As the Board finds that the Veteran's claimed stressors are not credible and these stressors are not corroborated, there can be no credible link between PTSD and service.  As the Board finds that there is no credible evidence of an in-service event or credible evidence of symptoms noted in service which continued ever since service, there can be no credible link between a psychiatric disorder, including depressive disorder, and service.  Accordingly, service connection for an acquired psychiatry disorder to include PTSD is not warranted. 


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a right knee disability is reopened and, to that extent only, the appeal is granted.

Service connection for an acquired psychiatry disorder to include PTSD is denied.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9.  

The Veteran's STRs show that aboard the USS Antrim in January 1983, the Veteran complained of right knee pain, swelling in his right knee, and his knee "giving out", with pain beginning in the early morning.  The Veteran was assessed with having a right knee strain.  Aboard the USS Kalamazoo in March 1987, the Veteran complained of muscle cramps in his lower leg, and had general leg pain.  In April 1987, the Veteran again complained of leg pain and that he heard a "pop" in his right leg while running on the cargo deck.  The Veteran had continued swelling with mild calf tenderness.  

In addition, the record shows that the Veteran was exposed to post-service trauma with regard to his right knee.  The evidence shows that the Veteran had right knee arthroscopic surgery in April 2000.  In a report written by the Veteran's private physician, the orthopedic surgeon stated that the Veteran was hit by a van causing him to fall.  The Veteran underwent X-Rays and had an MRI of his right knee, stating that he has knee pain, and his knee "gives out and pops".   In May 2009, while receiving treatment from VA, the Veteran stated he has occasional leg pain when walking.  In letters dated in February 2000, private physicians suggested that the Veteran had preexisting pathology associated with his right knee.  A VA medical examination is thus necessary to determine whether or not the Veteran's right knee disability is at least as likely as not, due to or incurred from service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an examination for his right knee.  The claims folder,  and a copy of this remand must be provided, and reviewed.  

The examination should take into consideration the treatment records and statements made by the Veteran in determining whether or not the Veteran has a current right knee disability related to service.  The examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a right knee disability is related to active service or any incident of service, to include symptomatology noted in service.  The examiner should consider records from the Louisiana Clinic including reports dated in February 2000 by Dr. B.M. and G.P.N., which although show a post-service injury to the right knee, they also suggest preexisting pathology associated with the right knee. 

The opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

2.  Thereafter, the AMC/RO should re-adjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
TANYA A. SMITH
 Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


